CALLAHAN, Circuit Judge,
concurring in part and dissenting in part:
I agree that the case must be remanded to the Forest Service to more clearly articulate its standard for evaluating when grizzly bears’ needs compete with land use values under the Flathead Forest Plan. However, because on this record it appears that leaving the ten culverts alone would be consistent with the Interagency Grizzly Bear Guidelines under any standard, I agree with the district court that the Forest Service’s action regarding the *52culverts was not “arbitrary and capricious,” and should be affirmed.